Allowable Subject Matter
Claims 1-3, 7, 9-14 and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach or clearly suggest the limitations of claim 1 stating “a first interconnection structure disposed between the memory array and the bonding structure, wherein the bonding structure is electrically connected with the memory array through the first interconnection structure: a second interconnection structure disposed between the circuit structure and the bonding structure, wherein the bonding structure is electrically connected with the circuit structure through the second interconnection structure: a first interlayer dielectric covering the memory array, wherein the first interconnection structure is disposed in the first interlayer dielectric: and a second interlayer dielectric covering the circuit structure, wherein the second interconnection structure is disposed in the second interlayer dielectric, and the bonding structure comprises: a first bonding pattern electrically connected with the first interconnection structure; and a second bonding pattern electrically connected with the second interconnection structure, wherein the first bonding pattern contacts and is electrically connected with the second bonding pattern, and the shielding structure comprises: a third bonding pattern; and a fourth bonding pattern, wherein the third bonding pattern contacts and electrically connected with the fourth bonding pattern, and an interface between the first bonding pattern and the second bonding pattern is coplanar with an interface between the third bonding pattern and the fourth bonding pattern”; of claim 13 stating “wherein a forming method of the shielding structure comprises: forming a first portion of the shielding structure on the first substrate before the bonding process; and forming a second portion of the shielding structure on the second substrate before the bonding process, wherein the first portion of the shielding structure contacts and is electrically connected with the second portion of the shielding structure after the bonding process”. In light of these limitations in the disclosure amongst others, the previously .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERROL V FERNANDES whose telephone number is (571)270-7433.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 






/ERROL V FERNANDES/Primary Examiner, AU 2894